Citation Nr: 1717132	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO. 12-29 869	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for the period of February 2, 2011 to April 17, 2016 for service-connected posttraumatic stress disorder (PTSD).

2 Entitlement to a disability rating in excess of 70 percent for the period after April 17, 2016 for service-connected PTSD.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction now resides with the VA RO in San Diego, California.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In May 2016, the RO denied the Veteran's claims for service connection for bipolar disorder, to include as secondary to PTSD; entitlement to a total disability rating for compensation based on individual unemployability (TDIU); entitlement to special monthly compensation; and entitlement to an automobile allowance. The Veteran has not filed a notice of disagreement with this decision, and therefore, the Board will not undertake review of the matter at this time.


FINDINGS OF FACT

1. For the period of February 2, 2011 to April 17, 2016, the Veteran's PTSD resulted in disability nearly approximating occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. For the entire rating period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, his own occupation, or his own name.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the rating period from February 2, 2011 to April 17, 2016, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016). 

2. The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met at any point in the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an April 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in July 2011 and May 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

The Board remanded the case in December 2015 in order to retrieve the Veteran's private and VA treatment records, as well as to provide him a VA examination to determine the current severity of his PTSD. The Veteran's treatment records were retrieved and associated with the claims file, and the Veteran was afforded a VA examination in May 2016. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected PTSD 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in October 2015, and therefore, the claim is governed by DSM-5. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the majority of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).

The Veteran was granted service connection for PTSD effective February 2, 2011, and the disability was assigned a 30 percent rating. The Veteran filed a notice of disagreement with this rating decision, contending his disability warranted a 70 percent disability rating.

In March 2011 VA treatment records, the Veteran reported lapses in memory and that he remembered very little of his deployment. The Veteran also reported difficulty maintaining relationships, saying he had "killed every relationship [he has] ever had over the past 5 years." The Veteran also reported emotional numbing, nightmares, flashbacks, intense guilt, unexplained tearful outbursts and frequent paranoia, as well as anxiety. The Veteran stated he was crying all the time, could not stop, felt numb, detached, had anxious dreams, and felt generally hopeless and helpless.

In April 2011 VA treatment records, the Veteran reported depressed mood with low motivation. He also noted that he had to "force himself to do things." The Veteran reported irritability, sleep disturbed nightmares, and frequent anxiety. The Veteran stated these symptoms caused a strain on his marriage. The Veteran was assigned a GAF score of 55.

In May 2011 VA treatment records, the Veteran reported nightmares approximately three times a week, stated he felt tense in crowds and often felt anxious. The Veteran reported drinking in excess to "block out the pain" and stated he lost his job as a result. The Veteran reported engaging in a confrontation at a bar after drinking to excess. 

During the July 2011 VA examination, the VA examiner opined that the Veteran experienced a mild to moderate impairment in social and occupational functioning. The examiner noted the Veteran was alert and oriented, demonstrated a linear thought process and adequate recollection of history, and the Veteran demonstrated a mildly constricted affect. The Veteran reported little interest or pleasure in drinking, feeling down, depressed, or hopeless, and thoughts that he would be better off dead or hurting himself in some way. The Veteran also endorsed having nightmares, avoidance, feeling on guard, feeling numb or detached from surroundings. The Veteran reported that he had serious conflicts with his spouse, family members, or close friends. The Veteran also reported that he is unsure about whether he might hurt someone or lose control at someone.

In January 2015 VA treatment records, the Veteran reported an anxious and depressed mood, panic attacks, nightmares with hyperarousal, anger outbursts, fighting, chronic insomnia, chronic impulse buying, chronically reported high libido, and poor concentration. The examiner also noted that the Veteran demonstrated clearly pressured speech. 

In his October 2015 hearing testimony, the Veteran reported episodes of violence and unprovoked irritability, short and long term memory loss, panic attacks approximately two to three times a week, homicidal ideations and general feelings of hopelessness. The Veteran also reports occupational impairments such as an inability to process information, difficulty learning new tasks, difficulty staying focused, and past difficulty maintaining jobs due to frequent anxiety attacks. The Veteran also reported a history of alcohol abuse in an attempt to self-medicate as well as an inability to maintain friendships. Finally the Veteran reported periods of not bathing or grooming, and that he periodically goes weeks without cleaning his home, letting garbage accumulate. 

The Veteran experiences deficiencies in social function and familial relationships. Throughout the appeal period, the Veteran has described a decreasing desire to socialize with anyone, including his family. The Veteran has consistently reported feeling isolated, with infrequent contact with family members. The Veteran has also reported marital difficulties, as his wife separated from him and moved herself and her children to a different state. 

With respect to the area of thinking, the Veteran does not experience a deficiency in the area of thought process. Throughout the appeal period, VA clinicians and examiners have consistently described the Veteran's thought process as linear and coherent.

Throughout the appeal period, the Veteran has reported a depressed, anxious, and angry mood. These descriptions have been endorsed by VA clinicians and examiners across the appeal period. This altered mood has contributed to symptoms of amotivation, and relate to his decreased desire to socialize with others. The Veteran has not reported enjoying any hobbies or social activities. The evidence demonstrates the Veteran experiences near-continuous depression. 

In addition, the Veteran's treatment records reflect that he periodically demonstrates impaired impulse control, frequently resulting in unprovoked irritability and sometimes resulting in violent behavior. The Veteran has also described on several occasions difficulty maintaining his appearance, resulting in neglect of his personal hygiene.

Although the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan, 16 Vet. App. at 442 (2002).

After resolving reasonable doubt in the Veteran's favor, the Board finds his disability picture due to PTSD most nearly approximates the criteria for a 70 percent rating from the period beginning February 2, 2011.

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that the Veteran's PTSD manifested in total social or occupational impairment. There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, or memory loss for names of close relatives, own occupation, or own name. Although the Veteran reported intermittent inability to perform activities of daily living during his October 2015 hearing testimony, this alone does not justify a rating of 100 percent. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111(2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that the symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in anxiety, depressed mood, anger, irritability, hypervigilance, nightmares, crying spells, amotivation, and difficulty in establishing and maintaining effective familial and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, from the period of February 2, 2011 to April 17, 2016 is granted  

Entitlement to a disability rating greater than 70 percent for the entirety of the appellate period is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


